DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
Response to Amendment
	The amendment filed 01/07/2022 has been entered.  As directed by the amendment: claims 1 and17 have been amended; claims 4-14 have been cancelled; claim 20 is withdrawn, currently amended; and claim 21 has been added.  Therefore, claims 1-3, 15-19, and 21 are currently pending examination.
	The amendment is sufficient in overcoming the previously indicated objections, rejections under 35 USC 112 (a, b, and d), as well as, the prior art rejections under 35 USC 103.
	Applicant’s request for rejoinder of withdrawn claim 20 is acknowledged.  MPEP 821.04 details that the “propriety of a restriction requirement should be reconsidered when all the claims directed to the elected invention are in condition for allowance” and that, in order to be eligible or rejoinder “a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim.” Claim 20 is not currently eligible for rejoinder at this time as the elected claims are not in condition for allowance.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "computing device” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “computing device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device”” coupled with functional language “…configured to receive at least one of a maintenance required alert or a descale alert…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Term “computing” modifies “device” functionally, rather than structurally, and therefore conveys only function and not any known structure for performing the claimed function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Computing Device:	Figure 1 shows computing device 116, where paragraph 0026 discloses that the “computing device 116 may be implemented as any suitable computing device and/or controller. The computing device 116 may include at least one display 118 (e.g., a touchscreen display), at least one processor 120, memory 122, and/or at least one storage device, as well as other components, equipment, and/or devices commonly included in a computing device, some or all of which may be communicatively coupled at any given time. The processor 120 may be implemented as any suitable processor, such as a microprocessor, a general-purpose processor, and/or a field-programmable gate array (FPGA).”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 15-19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, as amended, recites “wherein the processor is further configured to: based at least on the pressure trend, compensate for varying atmospheric pressures that create different pressures within the aircraft system” which does not appear supported in the originally filed specification. Paragraph 0002 of the instant application (as published) states that “[v]arying atmospheric pressure will create different pressures within the froth system, scale buildup will decrease the heat transfer rate of the thermal mass to the water to create steam, the efficiency of the heater may change as it ages, and water quality will vary from airline to airline.”  Paragraph 0014 is the only other section that discusses atmospheric pressures and states the following (emphasis added:
Broadly, embodiments of the inventive concepts disclosed herein are directed to a system, method, and beverage maker including a processor and at least one sensor downstream of a heated fluid, wherein the processor is configured to receive sensor data, control operation of at least one of a pump or a heater, and adjust an operational parameter of at least one of the pump or the heater. In some embodiments, in order to create better froth quality, a feedback control system may be implemented in the froth system of the beverage maker. Such feedback control system may compensate for various factors that can decrease the performance of the froth system. For example, the feedback control system may compensate for varying atmospheric pressures that can create different pressures within the froth system, scale buildup that can decrease the heat transfer rate of the thermal mass to the water to create steam, the efficiency of the heater that can change as the heater ages, and water quality that can vary from airline to airline. In some embodiments, the beverage maker froth system may be controlled by a processor and activated by a user for either frothing a decanter of milk or frothing milk for a cappuccino beverage.

	In this case, the specification discloses the use of a feedback control system that may compensate for varying atmospheric pressures within the froth system. The specification only generally states that such feedback control may compensate for varying atmospheric pressures, and does not disclose such control being “based at least on the pressure trend.”  Therefore, such limitation, as claimed, is not supported in the originally filed specification and, accordingly, amounts to new matter. Furthermore, the specification discloses the atmospheric pressure changes creating different pressures within the froth system, as opposed to the aircraft system.”
Claim 1, as amended, recites “wherein the processor is further configured to: based at least on the pressure trend, compensate for varying atmospheric pressures that create different pressures within the aircraft system” which does not appear supported in the originally filed specification. Paragraph 0002 of the instant application (as published) states that “[v]arying atmospheric pressure will create different pressures within the froth system, scale buildup will decrease the heat transfer rate of the thermal mass to the water to create steam, the efficiency of the heater may change as it ages, and water quality will vary from airline to airline.”  Paragraph 0014 is the only other section that discusses atmospheric pressures and states the following (emphasis added:
Broadly, embodiments of the inventive concepts disclosed herein are directed to a system, method, and beverage maker including a processor and at least one sensor downstream of a heated fluid, wherein the processor is configured to receive sensor data, control operation of at least one of a pump or a heater, and adjust an operational parameter of at least one of the pump or the heater. In some embodiments, in order to create better froth quality, a feedback control system may be implemented in the froth system of the beverage maker. Such feedback control system may compensate for various factors that can decrease the performance of the froth system. For example, the feedback control system may compensate for varying atmospheric pressures that can create different pressures within the froth system, scale buildup that can decrease the heat transfer rate of the thermal mass to the water to create steam, the efficiency of the heater that can change as the heater ages, and water quality that can vary from airline to airline. In some embodiments, the beverage maker froth system may be controlled by a processor and activated by a user for either frothing a decanter of milk or frothing milk for a cappuccino beverage.

	Here, specification does not describe the configuration of the processor that allows for the compensation for varying atmospheric pressures that create different pressures.  That is, the specification does not disclose or describe how the processor performs the claimed function. In order for the processor to compensate for varying atmospheric pressures, the processor would need to be aware, or otherwise ascertain, the atmospheric pressure. However, the specification makes no mention of how the processor ascertains, or is otherwise made aware of, the atmospheric pressures.  The specification makes no mention of the pressure sensor, that is configured to sense a pressure of the heated fluid, also functions to sense pressures resulting from varying atmospheric pressure.  It is unclear, from the specification, if the pressure sensor also functions to sense the different pressures within the aircraft system, if the processor relies on another sensor to perform the claimed function, if the processor relies solely on programming to perform the claimed function (for instance, comparing the pressure trend to known atmospheric pressure values for given altitude), etc.
Claim 21 recites that the processor is “further configured to: based at least on the pressure trend, compensate for water quality that varies from airline to airline” which does not appear supported in the originally filed specification. Paragraph 0002 of the instant application (as published) states that “[v]arying atmospheric pressure will create different pressures within the froth system, scale buildup will decrease the heat transfer rate of the thermal mass to the water to create steam, the efficiency of the heater may change as it ages, and water quality will vary from airline to airline.”  Paragraph 0014 is the only other section that discusses varying water quality and states the following (emphasis added:
Broadly, embodiments of the inventive concepts disclosed herein are directed to a system, method, and beverage maker including a processor and at least one sensor downstream of a heated fluid, wherein the processor is configured to receive sensor data, control operation of at least one of a pump or a heater, and adjust an operational parameter of at least one of the pump or the heater. In some embodiments, in order to create better froth quality, a feedback control system may be implemented in the froth system of the beverage maker. Such feedback control system may compensate for various factors that can decrease the performance of the froth system. For example, the feedback control system may compensate for varying atmospheric pressures that can create different pressures within the froth system, scale buildup that can decrease the heat transfer rate of the thermal mass to the water to create steam, the efficiency of the heater that can change as the heater ages, and water quality that can vary from airline to airline. In some embodiments, the beverage maker froth system may be controlled by a processor and activated by a user for either frothing a decanter of milk or frothing milk for a cappuccino beverage.
	In this case, the specification discloses the use of a feedback control system that may compensate for varying water quality. The specification only generally states that such feedback control may compensate for varying water quality, and does not disclose such control being “based at least on the pressure trend.”  Therefore, such limitation, as claimed, is not supported in the originally filed specification and, accordingly, amounts to new matter.
Claim 21 recites wherein the processor is “further configured to: based at least on the pressure trend, compensate for water quality that varies from airline to airline” which does not appear supported in the originally filed specification. Paragraph 0002 of the instant application (as published) states that “[v]arying atmospheric pressure will create different pressures within the froth system, scale buildup will decrease the heat transfer rate of the thermal mass to the water to create steam, the efficiency of the heater may change as it ages, and water quality will vary from airline to airline.”  Paragraph 0014 is the only other section that discusses varying water quality and states the following (emphasis added):
Broadly, embodiments of the inventive concepts disclosed herein are directed to a system, method, and beverage maker including a processor and at least one sensor downstream of a heated fluid, wherein the processor is configured to receive sensor data, control operation of at least one of a pump or a heater, and adjust an operational parameter of at least one of the pump or the heater. In some embodiments, in order to create better froth quality, a feedback control system may be implemented in the froth system of the beverage maker. Such feedback control system may compensate for various factors that can decrease the performance of the froth system. For example, the feedback control system may compensate for varying atmospheric pressures that can create different pressures within the froth system, scale buildup that can decrease the heat transfer rate of the thermal mass to the water to create steam, the efficiency of the heater that can change as the heater ages, and water quality that can vary from airline to airline. In some embodiments, the beverage maker froth system may be controlled by a processor and activated by a user for either frothing a decanter of milk or frothing milk for a cappuccino beverage.

	Here, specification does not describe the configuration of the processor that allows for the compensation for varying water quality.  That is, the specification does not disclose or describe how the processor performs the claimed function. In order for the processor to compensate for varying water quality, the processor would need to be aware, or otherwise ascertain, changes in water quality. However, the specification makes no mention of how the processor ascertains, or is otherwise made aware of, the water quality.  It is unclear, from the specification, if the pressure sensor used to determine the pressure trend, also functions to sense the different pressures that are indicative of water quality (lower water pressure indicating blocked piping, for instance), if the processor relies on another sensor to perform the claimed function, if the processor relies solely on programming to perform the claimed function (for instance, comparing the pressure trend to known water quality parameters at particular airlines), etc.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-3, 15-19, and 21 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 1, the recitation of “the steam quality sensor configured to sense a steam quality of the heated fluid” renders the claim indefinite as it is unclear what a steam quality sensor encompasses.  Specifically, it is unclear what is meant by a steam quality of the heated fluid.  For instance, is the steam quality sensor detecting impurities in the heated fluid, is the steam quality sensor detecting the percentage or amount of steam (i.e., the amount/percentage of steam/vapour to condensate), is the steam quality sensor detecting humidity, is the steam quality sensor detecting pH (or some other property of the fluid), etc.?
	Regarding claim 1, the recitation of “…to sense a steam quality of the heated fluid…” renders the claim indefinite as the claim also requires the heater to heat a fluid comprising at least one of a gas of liquid.  It is unclear what steam quality is being sensed when the fluid is liquid.  
	Regarding claim 1, the limitation of “based on a determination that the temperature trend is above the maximum safety threshold, abort a froth function” followed by “based on a determination that the pressure trend is above the maximum safety threshold, abort the froth function” renders the claim indefinite as the froth function is claimed as being aborted when 1) the temperature trend is above the maximum safety threshold (temperature) and 2) the pressure trend is above the maximum safety threshold (pressure).  However, it is unclear if the froth function is aborted if either 1) or 2) occur or if aborting the froth function requires both conditions to be met. If both conditions are required, then it is unclear in what way the froth function is aborted when only one condition is met.
	Regarding claim 1, the recitation of “determine that the pressure trend is above a maximum safety threshold” followed by “based on a determination that the pressure trend is above the maximum safety threshold” renders the claim indefinite as the aforementioned limitations recite aborting the froth function and outputting a maintenance required alert when the pressure trend is above the maximum safety threshold.  However, it is unclear if the maximum safety threshold refers to the temperature trend or the pressure trend.  That is, claim 1 recites two distinct maximum safety thresholds and it is unclear as to which the claim language is referring.
	Regarding claim 1, the recitation of “the processor is further configured to” based at least on the pressure trend, compensate for varying atmospheric pressures” renders the claim indefinite as it is unclear what the configuration of the processor is in order to perform the claimed function.  For instance, is the processor relying on purely programmable logic in order to compensate for varying atmospheric pressures, is the processor relying on additional pressure sensors to detect atmospheric pressures, is the processor relying on known atmospheric pressure data (for instance, using historical data for specific locations)?
	Claims 16, 18 and 19 each recite “a maintenance required alert” and it is unclear if the aforementioned refers to the maintenance required alert in claim 1.
	Regarding claim 21, the recitation of “the processor is further configured to” based at least on the pressure trend, compensate for water quality that varies” renders the claim indefinite as it is unclear what the configuration of the processor is in order to perform the claimed function.  For instance, is the processor relying on purely programmable logic in order to compensate for varying water quality, is the processor relying on chemical sensors to detect the quality of the water, is the processor relying on known water quality (for instance, using historical pH data for specific locations)?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 15-17, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (U.S. Publication 2014/0272025) in view of Zamlinksy et al. (U.S. Publication 2014/0341552), hereinafter Zamlinksy, Mulder (U.S. Publication 2010/0101427), Long et al. (U.S. Publication 2006/0124628), hereinafter Long, Duvall (U.S. Publication 2018/0192812), and Long (U.S. Publication 2007/0278202), hereinafter Long ‘202.
Regarding claim 1, Wheeler teaches a system, comprising: a beverage machine, comprising (para. 0001; “The invention relates generally to the field of beverage preparation, and more particularly, the invention relates to a brewing apparatus for hot beverages”) (See Figures 1-3 showing brewing device 100): 

    PNG
    media_image1.png
    836
    542
    media_image1.png
    Greyscale

a pump (4) configured to pump fluid comprising at least one of gas or liquid (para. 0018; “a pump 4 that receives a liquid, typically water, from a source 2…delivers the water through a "first" conduit 6 at a controlled rate into exposure to a heater 8, and subsequently to a dispensing outlet 10…”); 
a heater (8) configured to heat the fluid (para. 0018; “heats the water to a target temperature that is designated by a user at a control interface 16”); 
sensors (thermal sensor 22, flow rate sensor 37) implemented downstream of the pump and the heater (as shown in Figure 1), the sensors comprising a temperature sensor (22) and a flow rate sensor (37), the temperature sensor configured to sense a temperature of the heated fluid and output sensor data including information of the temperature of the heated fluid (para. 0018; 22 “senses the temperature of the water exiting the heater”) (para. 0049; “to detect a temperature of the liquid closely following exposure to the heat source of the heater”), the flow rate sensor configured to sense a flow rate of the heated fluid (para. 0075; “measure a liquid flow rate”) and output sensor data including information of the flow rate of the heated fluid (para. 0018; logic circuitry 20 of controller 18 determines “whether the detected temperature differs from the user-designated temperature”) (Further, Figure 1 shows communication lies 65 coupling the pump 4, heater 8, thermal sensor 22, and flow rate sensor 37 to controller 18, where paragraph 0063 disclosing connections 65 providing communication between the aforementioned components); and 
a processor (controller 18 including logic circuitry 20) communicatively coupled to the heater (8), the pump (4), and the sensors (22, 37) (Figure 1 and as detailed above) (para. 0061 discloses the controller “includes or is operably coupled with one or more non-transitory memory devices 36, such as a solid state memory device with ROM, RAM, EEPROM, or another memory format, a magnetic memory media and reader, an optical memory media and reader, etc., configured to store user-designated parameter settings, pre-set default settings, or `learned` settings corresponding to a particular measured result. The controller, when provided as an integrated electronic device or assembly, can further execute coded instructions configured as software or firmware stored at a non-transitory memory medium or device 36,” while paragraph 0062 discloses using a microcontroller. Further, paragraph 0060 discloses that logic circuitry 20 includes one or more processors),

    PNG
    media_image2.png
    713
    627
    media_image2.png
    Greyscale

the processor configured to (Fig. 4): 
receive the sensor data (para. 0018; 22 senses the temperature of the water exiting the heater and logic circuitry 20 determines whether the detected temperature differs from the user-designated temperature) (See also steps 48 and 50) (See also paragraph 0065; logic circuitry is configured “to receive from the control interface a first signal indicating a temperature setting selected by the user, and to store the selected temperature setting in the memory. The logic circuitry is also configured to receive from the thermal sensing device a signal indicating a detected thermal condition of a liquid.”); 
control operation of the pump (para. 0018; “If a difference is detected, the controller sends a signal to the pump to either accelerate or decelerate the pump operating rate and the flow rate of the water through the heater, until the water temperature attains the designated temperature.”) and the heater (para. 0037; heater 8 is “in electrical communication with logic circuitry 20 of a controller 18, and is configured to alter an operating condition of the heater in response to a control signal received from the controller. For example, altering an operation condition can include changing from an idle, non-heating operation condition to an active, heating operating condition (or vice versa), changing from a first heating level to a second higher or lower heating level (e.g., to either increase or decrease the level of heat output), changing from an active heating mode to a maintenance heating mode to maintain a fluid temperature at a then-present level (or vice versa), or other variations as would be recognized by an ordinarily skilled artisan in view of this entire description.”) (See also steps 44 and 46); and 
based at least on the sensor data, adjust operational parameters of the pump and the heater (para. 0018; “If a difference is detected, the controller sends a signal to the pump to either accelerate or decelerate the pump operating rate and the flow rate of the water through the heater, until the water temperature attains the designated temperature.”) (see also para. 0037);
calculate a temperature trend based on the information of the temperature of the heated fluid and previous information of the temperature of the heated fluid and determine that the temperature trend is above a maximum safety threshold (paragraph 0065 and 0068; logic circuitry is configured “to receive from the control interface a first signal indicating a temperature setting selected by the user, and to store the selected temperature setting in the memory. The logic circuitry is also configured to receive from the thermal sensing device a signal indicating a detected thermal condition of a liquid. The logic circuitry is further configured to compare the first signal and the second signal, and to detect a difference between the user-selected temperature and the thermal condition of the liquid. In response to detecting such difference, the logic circuitry is further configured to cause the controller to transmit an operation condition-affecting control signal to the pump, to cause the pump to either increase or decrease a pumping rate, for example.” Such amounts to a temperature feedback loop) (Here, the storing of the user selected temperature setting corresponds to the claimed “previous information of the temperature” while the comparing signals to determine a difference between the user selected temperature and the actual temperature is considered to correspond to the claimed “calculate a temperature trend.”).  
Wheeler teaches each claimed limitation including the use of temperature sensor and flow rate sensor downstream of the pump and heater.  
Wheeler does not teach:
a pressure sensor configured to sense a pressure of the heated fluid and output sensor data including information of the pressure of the heated fluid, 
a steam quality sensor configured to sense a steam quality of the heated fluid and output sensor data including information of the steam quality of the heated fluid.
aborting a froth function and activating an overtemperature safety relay based on a determination that the temperature trend is above the maximum safety threshold,
calculating a pressure trend based on the information of the pressure of the heated fluid and previous information of the pressure of the heated fluid,
determining that the pressure trend is above a maximum safety threshold,
aborting the froth function and outputting a maintenance required alert based on the determination that the pressure trend is above the maximum safety threshold, 
the processor being further configured to: based at least on the pressure trend, compensate for varying atmospheric pressures that create different pressures within the aircraft system.
Zamlinksy teaches that it is known in the art of improving thermal and flow control in beverage machines (para. 0004) (figures 4) (para. 0019; “…system including a pump, with an inlet and an outlet, the inlet in fluid communication with a fluid supply, a thermoblock comprising a fluid inlet in fluid communication with the outlet of the pump, a fluid outlet, and a plurality of serpentine fluid passages between the inlet and the outlet, a thermal source, a pressure sensor in fluid communication with the outlet of the pump, a control unit in electrical communication with the pressure sensor and the pump for controlling the pressure at the outlet of the pump, and a thermal source in thermal communication with the thermoblock to change the temperature of the fluid as is passes through the thermoblock…”) to use a pressure sensor (para. 0043, pressure sensor or transducer), wherein the sensor data includes information of the pressure of the fluid (implied), wherein a controller (PID controller-para. 0043) is configured to calculate a pressure trend based on the information of the pressure of the fluid and previous information of the pressure of the fluid (para. 0042; “….PID Controller can be used and the pump controller can be initialized 405 and can be provided with the desired pressure set point(s) 410. The pump controller can then calculate an initial, estimated pump rate 415 required to produce the commanded pressure. This can be done, for example, using a calculation or an onboard table to lookup pump rate. With the initial rate calculated, the pump can then be activated 420 using a pulsed signal, as described above, at the predetermined pump rate.”) and determine that the pressure trend is above a maximum safety threshold (para. 0043; “Because the output of the pump is affected by multiple variables including, but not limited to, inlet pressure, fluid temperature, pump temperature, and input voltage, in some embodiments the controller can employ feedback control. When the pump has been initialized 420, the controller can also initialize a feedback loop 425. The loop 425 can include, for example, a pressure measurement 430 using a pressure transducer, for example, or other suitable method. In some embodiments, a Metallux ME662 piezoresistive ceramic pressure sensor, or other suitable pressure transducer, can be used. The controller can then retrieve the pressure set point 435 and compare it to the measured pressure 430. In some embodiments, the controller can comprise a PID controller performing PID calculations 440 to provide a suitable feedback response. The response can then be used to modify the pump rate 445 to achieve the desired pressure. When pressure from the pump is no longer demanded, the pump can be deactivated 550.”) (para. 0040; “control of flow rate and pressure can be controlled by varying the pulse frequency controls. In some embodiments, the system can include a pressure sensor and/or a feedback control algorithm running on the microcontroller to monitor and adjust the pressure in the system at any point.”).
	The advantage of combining the teachings of Zamlinksy is that in doing so would provide control over the pump such that pressure and temperature profiles are accurately controlled during brewing (para. 0016), which would be beneficial in the system of Wheeler in order to provide feedback control of the pump.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler, with Zamlinsky, by adding to the processor control functionality over the pump of Wheeler, with the teachings of Zamlinsky, to provide control over the pump such that pressure and temperature profiles are accurately controlled during brewing (para. 0016), which would be beneficial in the system of Wheeler in order to provide feedback control of the pump.
The combination of Wheeler and Zamlinsky suggests the processor being further configured to: based at least on the pressure trend, compensate for varying atmospheric pressures that create different pressures within the aircraft system.  Here, the use of pressure sensor to provide feedback control would also allow for variations of atmospheric pressure to be detected as such variations effect the manner in which the pressure sensor functions.  The limitation of “an aircraft system” is considered the intended use of the claimed beverage system.  The beverage system of the combination is structurally capable of being implemented in an aircraft as no additional structure is disclosed, or recited in the claims, defining the structural requirements of the beverage systems needed for implementation in an aircraft.  Here, if the beverage system of the combination is implemented in an aircraft, or otherwise exhibits a variation in pressure, the pressure sensor would be susceptible to such variation.
The combination of Wheeler and Zamlinsky is silent on the following:
a steam quality sensor configured to sense a steam quality of the heated fluid and output sensor data including information of the steam quality of the heated fluid.
aborting a froth function and activating an overtemperature safety relay based on a determination that the temperature trend is above the maximum safety threshold,
aborting the froth function and outputting a maintenance required alert based on the determination that the pressure trend is above the maximum safety threshold.


    PNG
    media_image3.png
    371
    538
    media_image3.png
    Greyscale

Mulder teaches that it is known in the art of beverage machines (para. 0001 and Figure 1) (Figure 1 shows pump 3-para. 0026, heater 5-para. 0027, temperature sensor 6/60-para. 0028, and controller 7 operatively coupled to the same-para. 0029) to use the heater in a frothing operation (para. 0019, “beverage brewing machine to heat water to be pressed or flowing through, for example, a coffee, thee or chocolate pad…may also be used for making steam which for example is used for frothing milk.”) (para. 0019; “systems in which the water is pressed through the channel such as in an espresso machine, but may also be used in systems in which the water flows through the channel under gravity force only.”).  
Mulder further teaches determining that a temperature trend (waveform illustrated in Figures 3A-3C, where WT is the sensed water temperature) is above a threshold (set point temperature TLW) and aborting a frothing function (para. 0043, at t13, controller 7 deactivates heater 5 in order to prevent steam generation).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler, as modified by Zamlinsky, with Mulder, by replacing or adding to the heated fluid and the coffee machine of Wheeler, with the teachings of Mulder, to provide a beverage machine having greater utility by being able to brew or produce a variety of beverages (para. 0019) while still providing control over the heated fluid such that a more constant temperature is achieved (para. 0004).
The combination of Wheeler, Zamlinsky, and Mulder teaches each claimed limitation except for:
a steam quality sensor configured to sense a steam quality of the heated fluid and output sensor data including information of the steam quality of the heated fluid.
activating an overtemperature safety relay based on a determination that the temperature trend is above the maximum safety threshold,
aborting the froth function and outputting a maintenance required alert based on the determination that the pressure trend is above the maximum safety threshold.
As Mulder teaches aborting the froth function and Wheeler and Zamlinsky teach using pressure data for feedback control, it follows then that the combination suggests aborting the froth function based on the determination that the pressure trend is above the maximum safety threshold.


    PNG
    media_image4.png
    595
    809
    media_image4.png
    Greyscale

	Long teaches that it is known in the art of controlling temperature in beverage machines (para. 0004) for a processor (processor 47 coupled to heater 19 and temperature sensor 27) to be configured to activate an over temperature safety relay (50) (para. 0047; “processor 47 will determine from sensor 27 that temperature is above normal operation and will deactivate heater. In the event of any component failure which would result in excess temperature of heater 19, boil dry safety switch 50 will interrupt AC power to heater controller 40 thereby deactivating heater 19 until temperature restores to normal.”).
	The advantage of combining the teachings of Long is that in doing so would provide a means for deactivating the heater such that excessive temperature is prevented.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler, as modified by Zamlinsky and Mulder, with Long by adding to the processor functionality of controlling the heater/pump of Wheeler, with the teachings of Long, to provide a means for deactivating the heater such that excessive temperature is prevented.
The combination of Wheeler, Zamlinsky, Mulder, and Long teaches each claimed limitation except for:
a steam quality sensor configured to sense a steam quality of the heated fluid and output sensor data including information of the steam quality of the heated fluid.
outputting a maintenance required alert based on the determination that the pressure trend is above the maximum safety threshold.
Duvall teaches that it is known in the art of beverage brewing systems that utilize pressure, temperature and flow of a solvent through a solute (para. 0002) (para. 0035, automatically monitoring flow rate, temperature and pressure of the infusion in accordance with user programmed specifications.) to output a maintenance required alert based on the determination that the pressure trend is above the maximum safety threshold (para. 0035; “The parameters required to produce said preferred beverage may be created by a user remotely or on-site. Furthermore, said parameters may be stored as programs or brewing formulas in the control system 160, via a memory, and then may be recalled as desired to reproduce the preferred beverage. The control system 160 may be programmed to provide optimal infusion for numerous solutes or multiple preferred infusions with the same solute. As will be understood by those skilled in the art, to ensure accuracy and precision during the infusion process, feedback sensors, not shown, such as thermocouples, pressure meters, and flow meters may be positioned throughout brewing system 100. These sensors prove feedback to the appropriate control devices affording them the necessary data to modulate aspects of brewing system 100 to ensure programmed infusion conditions are achieved and maintained with consistency, if desired.”) (para. 0037; “…data may be combined with any recorded system errors or data that could be used to recommend and/or perform system maintenance. Data recorded by control system 160 may be accessed on-site or remotely.”) (Fig. 7).
The advantage of combining the teachings of Duvall is that in doing so would provide a means of alerting (recommending) system maintenance based on feedback data.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler, as modified above, with Duvall by adding to the processor functionality of controlling the heater/pump of Wheeler, as modified to control the pressure based on feedback control of Zamlinsky, with the teachings of Duvall, to provide a means of alerting (recommending) system maintenance based on feedback data.
The combination of Wheeler, Zamlinsky, Mulder, Long, and Zamlinsky teaches each claimed limitation except for:
a steam quality sensor configured to sense a steam quality of the heated fluid and output sensor data including information of the steam quality of the heated fluid.
Long teaches that it is known in the art of brewing devices (Abstract; Title) to use a steam sensor configured to sense a steam quality of the heated fluid and output sensor data including information of the steam quality of the heated fluid (Figs. 10 and 11, and paragraph 0044; “If at any time the steam detector 49 or thermal sensor 27 outputs to processor 47 an electrical signal indicating the presence of steam, the processor 47 will reduce the maximum temperature set point, and thereby reducing water temperature in the future so that no steam is detected. Because this condition may occur at higher altitude locations, this lowered setting will be stored by processor 47 and used for future settings.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler, as modified above, with Long ‘202 by adding to the processor functionality of controlling the heater/pump of Wheeler, with the teachings of Long, to provide a means of sensing the presence of steam and providing a control signal to the processor to, accordingly, control the heater.
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation.

    PNG
    media_image3.png
    371
    538
    media_image3.png
    Greyscale

Mulder teaches that it is known in the art of beverage machines (para. 0001 and Figure 1) (Figure 1 shows pump 3-para. 0026, heater 5-para. 0027, temperature sensor 6/60-para. 0028, and controller 7 operatively coupled to the same-para. 0029) for the heated fluid comprising steam, wherein the beverage machine is configured to combine the steam with milk to form froth (para. 0019, “beverage brewing machine to heat water to be pressed or flowing through, for example, a coffee, thee or chocolate pad…may also be used for making steam which for example is used for frothing milk.”), wherein the beverage machine is at least one of an espresso machine or a cappuccino machine (para. 0019; “systems in which the water is pressed through the channel such as in an espresso machine, but may also be used in systems in which the water flows through the channel under gravity force only.”).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler with Mulder, as detailed above, by replacing or adding to the heated fluid and the coffee machine of Wheeler, with the teachings of Mulder, to provide a beverage machine having greater utility by being able to brew or produce a variety of beverages (para. 0019) while still providing control over the heated fluid such that a more constant temperature is achieved (para. 0004).
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches wherein the beverage machine is a coffee maker, wherein the heated fluid comprises heated water (Wheeler; as detailed above in claim 1. See also paragraph 0019, using heated water to brew coffee).
Regarding claim 15, the primary combination, as applied to claim 1, teaches each claimed limitation.
Zamlinksy teaches, as detailed above, the processor (controller) configured to: determine that the pressure trend is below a maximum safety threshold (feedback control); and based on a determination that the pressure trend is below the maximum safety threshold, decrease a pump flow rate (controlling flow rate/pressure).  
Regarding claim 16, the primary combination, as applied to claim 1, teaches each claimed limitation.
The primary combination teaches, as detailed above, wherein the processor is further configured to: determine that the pressure trend is below a minimum threshold; abort a froth function; and based on a determination that the 4Appl. No. 16/460,481pressure trend is below the minimum threshold, output a maintenance required alert.
Regarding claim 17, the primary combination, as applied to claim 1, teaches each claimed limitation.
Zamlinksy teaches, as detailed above, the processor (controller) configured to: determine that the pressure trend is above a minimum threshold (feedback control); based on the determination that the pressure trend is above the minimum threshold, increase a pump flow rate (controlling flow rate/pressure).  
Regarding claim 19, the primary combination, as applied to claim 1, teaches each claimed limitation.
Wheeler further teaches wherein the beverage machine further comprises a display (display 28) (paragraph 0052, discloses that display 28 being an LED display or an LCD display), wherein the display is configured to display at least one of: a maintenance required alert or a descale required alert (para. 0053, “the display device 28 is operably configured to receive and to viewably display any of the one or more operational parameters that are either measured by a sensor, adjustable by the user, or pre-programmed into the memory 36 of the brewing device by the manufacturer.”) (Here, the LED/LCD display of Wheeler is structurally capable of displaying a wide variety of information including maintenance required alert or a descale required alert.  That is, no further structure is required by the claim in order for the display to possess the claimed functionality. See MPEP 2114).
Regarding claim 21, the primary combination, as applied to claim 1, teaches each claimed limitation.
The primary combinations further suggests the processor being further configured to: based at least on the pressure trend, compensate for water quality that varies from airline to airline.  Here, the specification of the instant application does not describe the configuration of the processor that allows for the processor to perform the claimed function.  The primary combination teaches using sensors detecting various parameters (flow, pressure, temperature, pressure, and steam) where such detecting parameters serve as data for feedback control in order to control the heater and the pump during operation.  Poor water quality, for instance water with large amounts of sediment, would cause the pump to operate with decrease efficiency and, as a result, the pressure at the outlet of the pump would be decreased.  The sensors of the primary combination would, to some effect, compensate for such decrease as a result of the feedback control.  In this case, the processor of the primary combination, relying of data from the plurality of sensors for feedback control, would also be able to compensate for varying water quality.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (U.S. Publication 2014/0272025) in view of Zamlinksy et al. (U.S. Publication 2014/0341552), hereinafter Zamlinksy, Mulder (U.S. Publication 2010/0101427), Long et al. (U.S. Publication 2006/0124628), hereinafter Long, Duvall (U.S. Publication 2018/0192812), and Long (U.S. Publication 2007/0278202), hereinafter Long ‘202, and in further view of  Garcia et al. (U.S. Publication 20011/0005398), hereinafter Garcia.
Regarding claim 18, the primary combination teaches, as applied in claim 1, each claimed limitation except for a computing device communicatively coupled to the beverage machine, the computing device configured to receive at least one of: a maintenance required alert or a descale required alert.  

    PNG
    media_image5.png
    823
    584
    media_image5.png
    Greyscale

Garcia teaches that it is known in the art of beverage machines (Title; Figure 1) to use a computing device (96; para. 0053 “may be any suitable analog or digital circuit and may include, for example, a microcontroller, a microprocessor, any other suitable processing device for executing instructions stored on a computer-readable medium, or a field programmable gate array (FPGA) or programmable system-on-chip (PSoC). The control circuit 96 may be solid state and/or be made from solid state components.”) (display 62) communicatively coupled to the beverage machine (Fig. 15), the computing device configured to receive at least one of: a maintenance required alert or a descale required alert to be configured to output a descale required alert (para. 0065; “monitor usage by tracking the number of brew cycles performed by the beverage maker 10. According to such embodiments, if the number of tracked brew cycles equals a predefined number, the control circuit 96 may activate the clean indicator in order to provide the cleaning /maintenance reminder to the user” and “user is reminded to attend to the cleaning and maintenance requirements of the beverage maker 10. Such requirements may include, for example, the need to remove mineral buildup, lime scale deposits, and/or other contaminants that have accumulated within the beverage maker over time, and the need to replace the filter 34.”).
	The advantage of combining the teachings of Garcia is that in doing so would provide a means for tracking the number of brew cycles, as well as, alerting a user that the beverage machine needs cleaning/maintenance (para. 0065), which would be beneficial in order to provide a clear indication that the beverage machine requires servicing.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler, as modified above, with Garcia by adding to the beverage machine of Wheeler, with the teachings of Garcia, to provide a means for tracking the number of brew cycles, as well as, alerting a user that the beverage machine needs cleaning/maintenance (para. 0065), which would be beneficial in order to provide a clear indication that the beverage machine requires servicing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761